422 F.2d 871
Samuel H. MOERMAN, Appellee,v.ZIPCO, INC., Arthur M. Lewis, Trustee in Bankruptcy, Donald S. Brodeur, Defendants,Samuel Nasser, Joseph C. Snyder, Joseph Nasser, Isidore Dayan and Rebecca Bibi, as Administratrix with the Will annexed of Morris Bibi, deceased, Appellants.
No. 672.
No. 673.
Docket 34391.
Docket 34394.
United States Court of Appeals, Second Circuit.
Argued April 2, 1970.
Decided April 2, 1970.

Joseph J. Einhorn, New York City, for appellants Samuel Nasser, Snyder, and Joseph Nasser.
Albert Adams, New York City (Ferris, Adams & Creidy, New York City, on the brief), for appellants Bibi and Dayan.
Raymond F. Gregory, New York City (Joel M. Walker and Battle, Fowler, Stokes & Kheel, New York City, on the brief), for appellee.
Before KAUFMAN and FEINBERG, Circuit Judges, and TIMBERS, District Judge.*
Appeal from a judgment entered in the United States District Court for the Eastern District of New York, Orrin G. Judd, Judge, sitting without a jury, awarding damages in the amount of $47,016.67 for violations of the federal securities laws and the Connecticut Blue Sky Law.
PER CURIAM:


1
The judgment of the district court is affirmed on the thorough opinion of Judge Judd, reported at 302 F.Supp. 439 (E.D.N.Y.1969).



Notes:


*
 Chief Judge of the District of Connecticut, sitting by designation